Citation Nr: 0702709	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for multiple lipomas to 
include as due to exposure to herbicides.

2. Entitlement to service connection for chronic prostatitis 
to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs, VA Regional Office (RO).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge.  The transcript is of record.  
At the hearing and in October 2005, the veteran submitted 
additional evidence, accompanied by a waiver of the right to 
have the evidence initially reviewed by the RO. 

In a written statement, received in July 2005, the veteran 
withdrew from his appeal the issue of service connection for 
skin cancer. 


FINDINGS OF FACT

1. Multiple lipomas were not affirmatively shown during 
service, and multiple lipomas, first shown after service, are 
otherwise unrelated to an injury, disease, or event, 
including exposure to herbicides to include Agent Orange, 
during service. 

2. Chronic prostatitis was not affirmatively shown during 
service, and chronic prostatitis, first shown after service, 
is otherwise unrelated to an injury, disease, or event, 
including exposure to herbicides to include Agent Orange, 
during service. 




CONCLUSIONS OF LAW

1. Multiple lipomas to include as due to exposure to 
herbicides, including Agent Orange, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 2002  & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2006). 

2. Chronic prostatitis to include as due to exposure to 
herbicides, including Agent Orange, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in May 2003.  The veteran was informed of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
included the general effective date provision for the claims, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the Board is denying the 
claims, no disability ratings will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any such defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide VA examinations, addressing the issues 
of service connection, in the absence of findings 
attributable to either condition during service or for many 
years thereafter, or a competent medical evidence that 
etiologically links the veteran's current diagnoses to 
service, such a examinations are not required under 38 C.F.R. 
§ 3.159(c)(4)(A).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam from July 1966 to September 
1966 and from May 1967 to August 1967, during the Vietnam 
era.  

The service medical records, including the report of 
separation examination, contain no complaint, history, or 
finding of multiple lipomas or chronic prostatitis.  

After service, VA records disclose that in May 1990 the 
veteran complained of a fatty nodule that had been present 
for about six or seven years.  In December 2002, he had two 
lipomas on his left forearm, which were subsequently removed.  
In December 2003, the veteran complained of multiple lipomas 
with the first occurrence at age twenty.  The physician noted 
that the multiple lipomas were very unusual, and the 
physician suspected that the condition may be linked to 
exposure to Agent Orange.  On Agent Orange examination in 
July 2004, history included the removal of eleven lipomas 
since 1995, and the diagnosis was multifocal lipomas. 

On evaluation by a private physician in January 2003, the 
pertinent finding was lipomata. 

Private medical records, dated in May 2001, disclose a 
history of chronic prostatitis. VA records also disclose that 
in December 2002 the veteran's health problems included 
chronic prostatitis with recurrent acute episodes. 

In June 2003, the veteran stated that he developed lipomas 
within two to three years after discharge from service.  He 
further stated that he began experiencing prostate problems 
to include chronic yearly infections at the age of thirty.  

The veteran testified that about two to three years after 
service he was treated for recurrent prostrate infections on 
a yearly basis.  In support of his claim for service 
connection for multiple lipomas, the veteran submitted an 
article from The American Legion, dated in June 2004, that 
reported that veterans exposed to Agent Orange exhibited 
higher rates of non-cancerous fatty tumors.  

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, is presumed to have been 
exposed during such service to herbicide agents, unless there 
is affirmative evidence to establish that he was not exposed 
to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

For a veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era, there is a 
presumption of service connection for certain diseases 
associated with exposure to herbicide agents, including a 
herbicide commonly referred to as Agent Orange.  Neither 
multiple lipomas nor chronic prostatitis is on the list of 
presumptive diseases for a veteran exposed to herbicides in 
Vietnam.  38 C.F.R. § 3.307(a)(6)(ii).  A presumption of 
service connection is afforded only those diseases listed 
because they have been found by the Secretary of VA to have a 
positive association with exposure to Agent Orange.  38 
U.S.C.A. § 1116(b).

Analysis
Direct Service Connection 

The service medical records do not document lipomas or 
prostatitis during service. After service, there is no 
documented medical evidence of record until 1990 with a 
history, dating back six or seven years, of lipomas, and 
chronic prostatitis was first documented in 2001.  

While the veteran gave a history of the lipomas first 
occurring at age twenty, which would place the onset during 
the period he was in service, the absence of documented 
complaints of lipomas during service and from 1967 to 1990 
weighs against continuity of symptomatology.  To the extent 
that the veteran contends that he had problems continually 
after service, his contentions are outweighed by the 


negative post-service medical evidence. Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (negative evidence can be considered in weighing the 
evidence). 

For these reasons, the preponderance of the evidence is 
against finding that either multiple lipomas or chronic 
prostatitis was incurred coincident with service. 

Exposure to Agent Orange 

The veteran argues that the multiple lipomas and chronic 
prostatitis are due to the adverse health effects of exposure 
to herbicides to include Agent Orange in Vietnam. 

Since the veteran served in Vietnam, he is presumed to have 
been exposed to herbicides to include Agent Orange during 
service. 

Neither multiple lipomas nor chronic prostatitis is on the 
list of diseases presumed to be associated with exposure to 
herbicides to include Agent Orange under 38 C.F.R. § 
3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between either multiple lipomas or chronic 
prostatitis and exposure to herbicides to include Agent 
Orange.  38 C.F.R. § 1.17. 

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must look at evidence of proof of direct causation, 
which entails scientific or medical evidence that exposure to 
herbicides to include Agent Orange during service actually 
caused the claimed disabilities.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  



Since the Secretary of VA is required by law to issue a 
presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of greater weight 
than that relied upon by the National Academy of Sciences and 
the Secretary in finding that no positive association exists 
between exposure to Agent Orange and an unlisted disease.  
The article submitted by the veteran that reported that 
veterans exposed to Agent Orange exhibited higher rates of 
non-cancerous fatty tumors does not meet the higher standard 
of proof, that is, of actual causation. 

To the extent that a VA physician suspected that the lipomas 
may be linked to exposure to Agent Orange, the medical 
opinion does not meet the standard of proof of direct 
causation, that is, evidence, which overcomes the body of 
credible medical and scientific evidence relied on by the 
Secretary that there is no positive association between an 
unlisted disease and exposure to Agent Orange.  As the 
opinion is expressed in the terms of "may be ", it also 
implies that it "may not be" and it is too speculative to 
meet the much higher standard of proof, that is, of actual 
causation.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus). 

As for the veteran's statements and testimony that the 
multiple lipomas and chronic prostatitis are related to 
exposure to herbicides in Vietnam, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to support 
the claims.  The veteran as a lay person is not competent to 
offer a medical diagnosis or opinion and consequently the 
statements and testimony do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of direct causation, the preponderance of the 
evidence is against the claims that multiple lipomas and 
chronic prostatitis are due to exposure to herbicides to 
include Agent Orange.



ORDER

Service connection for multiple lipomas to include as due to 
exposure to herbicides is denied.

Service connection for chronic prostatitis to include as due 
to exposure to herbicides is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


